The fact that a man has been appointed, but has not qualified as required by law, to be a deputy sheriff, does not, in my opinion, constitute him a deputy sheriff and such facts and conditions will not constitute him disqualified to serve on a grand jury. A person is either a deputy sheriff or he is not a deputy sheriff. One must conform to the requirements of the law before he becomes vested with the powers and duties of a deputy sheriff.
Where there is conflict as to whether or not an alleged confession was voluntarily made is a question for the trial judge to determine and if, after a full and fair hearing, he determines that the same was voluntarily made and admits the alleged confession in evidence, a judgment of conviction will not be reversed because of such evidence being admitted, unless it is made clearly to appear that the judge reached the wrong conclusion, although the same may have been reached upon consideration of conflicting evidence.
In this case the conclusion and judgment of the trial judge in this regard is supported by a preponderance of the evidence.
  The judgment, I think, should be affirmed. *Page 804